Title: To James Madison from Henry Cooper, 1 July 1803
From: Cooper, Henry
To: Madison, James


					
						Sir,
						(Consular Office of the United States) St Croix 1st. July 1803.
					
					At the period of my resignation of the appointment of Consul for this Island, & its dependencies, 


communicated to you by my letter of 18th. Decemr. last, I was render’d 


wholly incapable of accomplishing my intention to furnish a half yearly return of the trade of 


the United States with this Island, agreeably to your wish.  In the interim however, as my 


strength has permited, I have had the satisfaction (tho’ with no small difficulty) to 


accomplish this object, as will appear by the two inclos’d semi-annual 


Statements, the first, from Janry to July 1802, the second, continued from thence to the last of 


Decemr.  These returns however are to be consider’d as materially 


defective, arising from the impossibility of obtaining the requisite private 


information from the Captains of American vessels, to accomplish which, every mode of 


sollicitation has been adopted without effect, & as in this respect I am not 


in possession of legal power to command, there remains no other 


source of information but the Books of the Customs which may not altogether be correct.  My 


conjecture is, that they exhibit little more than 2/3ds. of the real ports.
					The precarious tenor of my health still continuing to unfit me for the due execution 


of all the duties & functions of the Consular Office, I am prompted to express a hope, 


that his Excellency, by the early Appointment of a Successor, may be graciously pleas’d to relieve 


me ofposession, & I cannot but the more earnestly desire this,  the prospect of those 


Duties being render’d an infinitely more arduous task by the recommencement of 


hostilities between the powers of France & England, which, judging 


from former example, will in all human probability involve great molestation to Neutral Rights and Neutral 


Commerce, & it may not be impertinent to remark, that the commercial intercourse with the Danish West 


Indies will be found no inconsiderable Object in the General history of the Trade of the United States, of course 


will receive all due protection, & as that may in no small degree depend on the Ability & 


exertions of my Successor in the Consular Office, I feel great 


regret at not being earlier apprised of a wish of a Gentleman of this 


Island (Hr. Edward Dewhurst) to obtain the Appointment.  Otherwise I should have been highly gratified to have 


mention’d him as a person possessing all the requisite qualifications, & generally in all circumstances the 


most eligible Candidate in my Opinion resident in this Country.  Add to which, no Man can possess a warmer 


Attachment to the Interest of the United States, which he naturally cultivated by many years 


residence in his Youth, & receiving an American Mercantile Education, & has since confirm’d by a ten 


years extensive Commercial intercourse from this Island.  In pronouncing my opinion & recommendation of 


this Gentleman, I beg not to be suspected of gratifying the feelings of private friendship, or 


that I presume upon any degree of influence in his favor.  My motive arises solely out of the desire of being so far 


further useful, feeling the most lively Attachment to the Nation I have had the Honor to serve, & the sincerest 


Gratitude to his Excellency thro’ who’s friendly influence I received the honor of my 


Appointment.  I have the Honor to be Sir, very Respectfully Your Mo. Hum. Servant
					
						Henry Cooper
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
